Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/7/2019, 5/15/2020, and 11/13/2020 have been considered by the examiner.

Status of Claims
Claims 1-20 are pending.

Drawings
The drawings were received on 7 June 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 12, in lines 2-3, the limitation “wherein the first lensing curvature is steeper than the second lensing curvature” is indefinite because it is not clear what the term “steeper” is meant to indicate regarding the lensing curvature. The specification does not have any reference to a steeper lensing curvature. Although, the figures do appear to show that the first lensing curvature has a smaller radius of curvature than the second lensing curvature (see at least Fig. 1). For purposes of examination, the limitation will be interpreted as “wherein the first lensing curvature has a smaller radius of curvature than the second lensing curvature.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-3, 5, 9-11, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Khan et al. (US 2018/0039052) of record (hereafter Khan).
Regarding claim 1, Khan discloses a lens assembly comprising: a first optical element including: a first refractive optical element having a first side and a second side, wherein the first side has a first lensing curvature and the second side is flat (see at least Figs. 3 and 4 and paragraph [0039], where 26 is the first refractive optical element); and a partially reflective layer disposed on the first lensing curvature (see at least Fig. 3 and paragraph [0030], where 22 is a partially reflective mirror); and a second optical element spaced a distance from the first optical element, the second optical element including: a second refractive element having a second lensing curvature (see at least Figs. 3 and 4 and paragraph [0039], where 32 is the second refractive optical element and can be spaced apart from the first refractive optical element 26); and a curved reflective polarizer layer disposed on the second lensing curvature (see at least Fig. 3 and paragraph [0039], where 30 is the reflective polarizer), wherein the second side of the first refractive optical element is disposed between the curved reflective polarizer layer and the first side of the first refractive optical element (see at least Fig. 3). Figure 3 is annotated below.

    PNG
    media_image1.png
    626
    846
    media_image1.png
    Greyscale

Regarding claim 9, Khan discloses a head mounted display (HMD) (see at least the abstract) comprising: a display configured to emit display light (see at least Fig. 3 and paragraph [0019], where 40 is a display system); a first optical element including: a first refractive optical element having a first side and a second side, wherein the first side has a first lensing curvature and the second side is flat (see at least Figs. 3 and 4 and paragraph [0039], where 26 is the first refractive optical element); and a partially reflective layer disposed on the first lensing curvature (see at least Fig. 3 and paragraph [0030], where 22 is a partially reflective mirror); and a second optical element spaced a distance from the first optical element, the second optical element including: a second refractive element having a second lensing curvature (see 

    PNG
    media_image2.png
    626
    846
    media_image2.png
    Greyscale

Regarding claims 2 and 10, Khan discloses all of the limitations of claims 1 and 9.


Regarding claims 3 and 11, Khan discloses all of the limitations of claims 2 and 10.
Khan also discloses that the first optical element includes the quarter waveplate and the quarter waveplate is laminated to the second side of the first refractive optical element (see at least Fig. 3 and paragraph [0039], where quarter waveplate 28 can be laminated to the second side of the first refractive optical element 26).

Regarding claims 5 and 13, Khan discloses all of the limitations of claims 1 and 9.
Khan also discloses that the partially reflective layer is configured to transmit approximately 50% of incident display light and reflect approximately 50% of the display light (see at least paragraph [0030]).

Regarding claim 17, Khan discloses all of the limitations of claim 9.
Khan also discloses that the display light is linearly polarized (see at least Fig. 3 and paragraph [0026], where linear polarizer 16 is part of the display system 40), and wherein the HMD further includes: a waveplate surface configured to convert the linearly polarized display light to circularly polarized light, the waveplate surface disposed between the display and the partially reflective surface (see at least Fig. 3 and paragraph [0026], where 18 is the waveplate surface).

Regarding claim 20, Khan discloses a display system comprising: a display configured to emit display light (see at least Fig. 3 and paragraph [0019], where 40 is a display system); optics configured to convert the display light to circularly polarized display light (see at least Fig. 3 and paragraph [0026], where linear polarizer 16 and quarter waveplate 18 work together to produce circularly polarized display light); a partially reflective layer disposed on a first lensing curvature (see at least Fig. 3 and paragraph [0030], where partially reflective mirror 22 is a partially reflective layer); a quarter-waveplate, wherein the partially reflective layer is disposed between the quarter-waveplate and the optics (see at least Fig. 3 and paragraph [0039], where 28 is a quarter waveplate); and a curved reflective polarizer layer disposed on a second lensing curvature, wherein the quarter-waveplate is disposed between the curved reflective polarizer layer and the partially reflective layer (see at least Fig. 3 and paragraph [0039], where reflective polarizer 30 is a curved reflective polarizer layer), wherein the curved reflective polarizer layer is configured to reflect a first polarization orientation of the display light and transmit a second polarization orientation of the display light different from the first polarization orientation (see at least paragraph [0039], where this is standard operating function of a reflective polarizer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6-7, 12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2018/0039052) of record (hereafter Khan).
Regarding claims 4 and 12, Khan discloses all of the limitations of claims 1 and 9.
Khan also discloses that the first lensing curvature provides positive optical power in reflection (see at least Fig. 3).
Khan does not specifically disclose that the first lensing curvature has a smaller radius (steeper) than the second lensing curvature.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of adjusting the radii of the first and second lensing curvatures such that the first lensing curvature has a smaller radius than the second lensing curvature include setting a focal distance of the lensing curvatures in order to obtain the desired path length and angle of view.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khan so that the first lensing curvature has a smaller radius (steeper) than the second lensing curvature for the purpose of setting a focal distance of the lensing curvatures in order to obtain the desired path length and angle of view.

Regarding claims 6 and 14, Khan discloses all of the limitations of claims 1 and 9.
Khan also discloses a second embodiment where the second optical element includes a third lensing curvature opposite the second lensing curvature, wherein the second lensing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Khan to include the teachings of a separate embodiment of Khan so that the second optical element includes a third lensing curvature opposite the second lensing curvature, wherein the second lensing curvature is disposed between the third lensing curvature and the partially reflective layer for the purpose of providing further optical power to the lens assembly for adjusting the focal point and thus the distance to the user.

Regarding claims 7 and 15, Khan discloses all of the limitations of claims 1 and 9.
Khan also discloses that the second optical element includes a third lensing curvature opposite the second lensing curvature, wherein the third lensing curvature is disposed between the second lensing curvature and the partially reflective layer (see at least Fig.3, where the third lensing curvature is the planar surface of the second refractive optical element 32 facing the first refractive optical element 26 and Fig. 4, where the refractive optical elements can be spaced apart).
Khan does not specifically disclose that the third lensing curvature is curved.
However, it would have been obvious to one of ordinary skill in the art that a large radius of curvature in place of a planar surface would not have a significant effect on the optical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Khan so that the third lensing curvature is curved for the purpose of further controlling the optical power of the lens assembly.

Regarding claim 18, Khan discloses all of the limitations of claim 9.
Khan also discloses that the HMD can be virtual reality glasses (see at least paragraph [0003]).
Khan does not specifically disclose that a panel size of the display is between 1.4 inches and 2.5 inches diagonal.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a panel size of the display being between 1.4 inches and 2.5 inches diagonal include choosing a size appropriate to be worn as glasses that sit in front of the user’s eyes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khan so that a panel size of the display is between 1.4 inches and 2.5 inches diagonal for the purpose of choosing a size appropriate to be worn as glasses that sit in front of the user’s eyes.

Regarding claim 19, Khan discloses all of the limitations of claim 9.
Khan also discloses that a larger field of view is desirable and can be achieved with the claimed design (see Fig. 3 and paragraph [0039]).
Khan does not specifically disclose that a field of view of an optical system including the display, the first optical element, and the second optical element is at least 85 degrees horizontal when measuring from nasal to temporal.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a field of view of an optical system including the display, the first optical element, and the second optical element being at least 85 degrees horizontal when measuring from nasal to temporal include choosing a large field of view that provides an immersive experience for the user (see at least paragraph [0003], where the HMD can be virtual reality glasses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khan so that a field of view of an optical system including the display, the first optical element, and the second optical element is at least 85 degrees horizontal when measuring from nasal to temporal for the purpose of choosing a large field of view that provides an immersive experience for the user (see at least paragraph [0003], where the HMD can be virtual reality glasses).	
		
	
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2018/0039052) of record (hereafter Khan) as applied to claims 1 and 9 above, and further in view of Togino et al. (US 5,644,436) of record (hereafter Togino).
Regarding claims 8 and 16, Khan discloses all of the limitations of claims 1 and 9.
Khan also discloses a separate embodiment where the second optical element includes a surface opposite the second lensing curvature, the second lensing curvature disposed between the partially reflective layer and the surface (see at least Fig. 6, where 54 can be the second optical element, surface S4 is the second lensing curvature, and surface S8 is “the surface”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Khan to include the teachings of a separate embodiment of Khan so that the second optical element includes a surface opposite the second lensing curvature, the second lensing curvature disposed between the partially reflective layer and the surface for the purpose of providing further optical power to the lens assembly for adjusting the focal point and thus the distance to the user.
Khan does not specifically disclose that the surface is flat.
However, Togino teaches a lens assembly comprising first and second optical elements, wherein the second optical element includes a surface opposite a second lensing curvature, wherein the surface is flat (see at least Fig. 10, where L2 and L1 are first and second optical elements respectively, the surface at “2” is the second lensing curvature, and the surface opposite “2” is “the surface”, which is flat).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.W.B/             Examiner, Art Unit 2872          

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872